DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, “means for rotating the switching device from the first position to the second position” (claim 13). “Means for rotating” (claim 13) has been interpreted to include gears, cable/wire spooling, sets of wheels, a crank, a handle, gear plus a crank, magnetic forces, bearings and equivalents thereof as disclosed within the specification (e.g. para. [0040]-[0045] of published application US 2021/0236801). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching mechanism” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “switching mechanism” has been interpreted to include mechanisms as shown with the drawings (e.g. 22 and 22a, Figs. 7-13, para. [0022]-[0023] of published application US 2021/0236801) and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13, 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7-10 recite “inlets and outlets of the axial flow pump and the centrifugal flow pump” it is unclear whether the recited “inlets and outlets” within claims 7-10 are the same “each pump having an inlet, an outlet” (line 3) recited within claim 1 or whether applicant is claiming additional inlets and outlets of the pumps, clarification is required. Claim 11 recites “wherein the switching mechanism defines a flow diverting passage and a separate bypass passage therein” it is unclear which structure applicant is referring to when reciting “therein” is applicant referring to the switching mechanism, the housing, the pumps? clarification is required. Claim 15 recites “a housing containing…a switching mechanism within the housing and movable from...”, it is unclear whether the recited “switching mechanism” within claim 15 is the same “switching mechanism” (lines 1-2) recited within claim 14 or whether applicant is claiming an additional switching mechanism being located within the housing, clarification is required. Claim 17 recites “the switching mechanism” it is unclear whether applicant is referring to the “switching mechanism”(lines 1-2) recited within claim 14 or the “switching mechanism” (lines 2-3) recited within claim 15, clarification is required. Claim 19 recites “a housing containing…a switching mechanism within the housing and movable from..”, it is unclear whether the recited “switching mechanism” within claim 19 is the same “switching mechanism” (lines 1-2) recited within claim 18 or whether applicant is claiming an additional switching mechanism being located within the housing, clarification is required. Claim 20 recites “the switching mechanism” it is unclear whether applicant is referring to the “switching mechanism”(lines 1-2) recited within claim 18 or the “switching mechanism” (lines 2-3) recited within claim 19, clarification is required. Claims 8, 10,12-13, 16-17 and 20 directly depend from claims 7, 9,11, 15 or 19 and are also rejected to for the reasons stated above regarding claims 7,9,11, 15 and 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0099498 to Demers et al. (Demers). 
In reference to at least claim 14
Demers teaches systems, devices and methods for cardiopulmonary treatment and procedures which discloses a method of switching pumps (e.g. pumps 45, 46, Fig. 1), comprising the step of activating a switching mechanism (e.g. valves 47-50, Fig. 1) of a mechanical circulatory support device connected via cannulas to large blood vessels or ventricles of a patient (connected to the patient via cannulas, Fig. 1, para. [0003], [0012]), and upon activating the switching mechanism, blood flow is diverted from an inlet of a first pump within the device to an inlet of a second pump within the device (e.g. managing valves 47-50 to control the flow of blood within pump 46 and/or pump 45, Fig. 1, para. [0123]-[0124]).
In reference to at least claim 18
Demers teaches systems, devices and methods for cardiopulmonary treatment and procedures which discloses a method of switching pumps (e.g. pumps 45, 46, Fig. 1), comprising the step of activating a switching mechanism (e.g. valves 47-50, Fig. 1) of a mechanical circulatory support device connected via cannulas to large blood vessels or ventricles of a patient (connected to the patient via cannulas, Fig. 1, para. [0003], [0012]), and upon activating the switching mechanism, blood flow is diverted from an outlet of a first pump within the device to an inlet of a second pump within the device (e.g. managing valves 47-50 to control the flow of blood within pump 46 and/or pump 45, pump 46 can pump blood from the reservoirs to the main blood path flowing through pump 45, Fig. 1, para. [0123]-[0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0256619 to Throckmorton et al. (Throckmorton) in view of US Patent No. 5,263,979 to Isoyama et al. (Isoyama).
In reference to at least claim 1
Throckmorton teaches a dual-pump continuous-flow total artificial heart which discloses a mechanical circulatory support device (e.g. artificial heart, Fig. 3), comprising: a housing (e.g. outer housing 24, Fig. 3) containing separate first and second pumps (contains an axial flow pump 12 and centrifugal flow pump 14, Figs. 2-3), each pump having an inlet, an outlet, and an impeller (e.g. each pump has an impeller 16 and 18, an inlet 36 and 44 and an outlet 40, Fig. 3, para. [0030], [0033-[0035]). Throckmorton does not teach a switching mechanism within said housing and movable from a first position to a second position to divert blood flow within said housing to one of said pumps or to bypass blood flow relative to one of the pumps within the housing.
Isoyama teaches an artificial heart that includes a centrifugal pump including a housing that includes an inlet port for introducing liquid and an outlet port for discharging liquid (e.g. Figs. 1-2) in which the inlet port include a pair of switching valves (e.g. 2a,2b, Fig. 1) and the outlet port include a pair of switching valves (e.g. 3a, 3b, Fig. 1) and a control unit (e.g. 4, Fig. 1) which is configured to control the opening and closing of the switching valves (e.g. Col. 2, ll. 10-37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Throckmorton to include at the inlet and/or outlet ports a pair of switching valves movable from a first position to a second position to divert blood flow within the housing, as taught by Isoyama, in order to yield the predictable result of allowing multiple flow paths to ensure proper blood flow is provided to the vessels of interest.  
In reference to at least claim 4
Throckmorton modified by Isoyama teaches a device according to claim 1. Throckmorton further discloses wherein at least one of the first and second pumps is a centrifugal pump (e.g. centrifugal flow pump, 14, Figs. 3-6, para. [0027]-[0028],[0030]). 
In reference to at least claim 5
Throckmorton modified by Isoyama teaches a device according to claim 1. Throckmorton further discloses wherein at least one of the first and second pumps is an axial flow pump (e.g. axial flow pump 12, Figs. 3,7-8, para. [0027]-[0028],[0030]). 
In reference to at least claim 6
Throckmorton modified by Isoyama teaches a device according to claim 1. Throckmorton further discloses wherein the first and second pumps include a centrifugal pump and an axial flow pump (e.g. centrifugal flow pump, 14, Figs. 3-6, axial flow pump 12, Figs. 3,7-8, para. [0027]-[0028],[0030]). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or reasonably suggest the specifics of the switching mechanism as claimed within claims 2-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0220636 to Henein et al. which teaches an intravascular pump which discloses switchable one way valves. US 2018/0154056 to Throckmorton et al. which discloses a dual-pump continuous-flow total artificial pump. US Patent No. 8,777,832 to Wang et al. which teaches axial-centrifugal flow catheter pump for cavopulmonary assistance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792